DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Element numbers 40, 43, 44, 45, 46, 47, 48, 49, 56, & 60 in figure 1 are not used
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because of the following informalities: The phrase "circumferentially spaced part" appears to be a typo of "circumferentially spaced apart".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-13, 28, & 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 5 is indefinite because, as was also described in the Written Opinion of the International Searching Authority for the PCT parent of this case, claim 5 recites "the central region". This is indefinite because the term lacks proper antecedent basis earlier in the claim and it is unclear how or if this "central region" differs from "a central surface" already recited earlier in the claim. Consistent nomenclature should be use through any given claim set. Claims 6-13 depend from claim 5.

Claims 6-8, 12, & 13 also recite "the central region" which is indefinite as similarly described for claim 5 above.

Claim 15 recites "the central region" while parent claim 14 recites "a central surface", which results in claim 15 being indefinite as similarly described for claim 5 above.

Claims 12 & 31 are indefinite because, as was also described in the Written Opinion of the International Searching Authority for the PCT parent of this case, the claims recite "the base potion" instead of "the base portion".

Claim 28 recites "the central region". This lacks proper antecedent basis in parent claim 22, which is indefinite as similarly described for claim 5 above. The examiner notes that claim 28 currently depends from claim 22, which is ostensibly a different claim set. Independent claim 23 does recite "a planar central region". For the purposes of examination, claim 28 has been examined as though it were intended to depend from independent claim 23, not dependent claim 22. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 10, 12, 14, 23, 25, 28, 29, 31, 32, & 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,196,340 (Jensen).

Independent claim 1. Jensen discloses a cutter element (title & abstract) for a drill bit configured to drill a borehole in a subterranean formation (ibid), the cutter element comprising:
a base portion ("tungsten carbide substrate 404" - fig 4b) having a central axis ("center axis 407"), a first end (upper end of 404 as viewed in fig 4b), a second end (lower end of 404 as viewed in fig 4b), and a radially outer cylindrical surface extending axially from the first end to the second end ("side 402", cylindrical as shown in fig 4a);
a cutting layer ("a layer of polycrystalline diamond 403" with "interface region 405" - fig 4b) fixably mounted to the first end of the base portion (fig 4b), wherein the cutting layer includes a cutting face (the upper surface of 403) distal the base portion (fig 4b) and a radially outer cylindrical surface extending axially from the cutting face to the radially outer cylindrical surface of the base portion ("interface region 405" - fig 4b), wherein the radially outer cylindrical surface of the cutting layer is contiguous with the radially outer cylindrical surface of the base portion (figs 4a, 4b; col 7:48-67);
wherein the cutting face comprises:
an elongate raised ridge extending across the cutting face (collectively defined by "facets" 408b, c, and e - fig 4a), wherein the raised ridge has a first end at the radially outer surface of the cutting layer (bottom side of 408c as viewed in fig 4a) and a second end at the radially outer cylindrical surface of the cutting layer (upper side of 408e as viewed in fig 4a), and wherein the raised ridge defines a maximum height of the cutter element measured axially from the second end of the base portion to the cutting face (fig 4b);
a first planar lateral side surface extending from the raised ridge to the radially outer cylindrical surface of the cutting layer ("facet 408d" - fig 4a; shown as flat in fig 4b. The word "facet" is generally construed to be flat / planar, per the dictionary definition thereof, included with this action); and
a second planar lateral side surface extending from the raised ridge to the radially outer cylindrical surface of the cutting layer ("facet 408a" - fig 4a).

Claim 2. The cutter element of claim 1, wherein each planar lateral side surface (408a & 408d) extends axially toward the base portion moving from the raised ridge toward the radially outer cylindrical surface of the cutting layer (figs 4a & 4b clearly show the lateral sides extending downward toward interface region 405).

Claim 5. The cutter element of claim 1, wherein the raised ridge (collectively defined by "facets" 408b, c, and e - fig 4a) of the cutting face comprises a central surface (408b, fig 4A), a cutting surface extending radially from the central surface toward the radially outer cylindrical surface of the cutting layer (408c), and a relief surface extending radially from the central surface toward the radially outer cylindrical surface (408e), wherein the central region is planar (shown by fig 4b).

Claim 6. The cutter element of claim 5, wherein the central region is oriented perpendicular to the central axis (fig 4b).

Claim 7. The cutter element of claim 6, wherein the central region is radially centered on the cutting face (figs 4a & 4b).

Claim 8. The cutting element of claim 6, wherein the central region is rectangular (fig 4a).

Claim 10. The cutting element of claim 5, wherein the cutting surface is planar (408c, fig 4a) and the relief surface is planar (408e, fig 4a. The word "facet" is generally construed to be flat / planar, per the dictionary definition thereof, included with this action).

Claim 12. The cutting element of claim 10, wherein the cutting surface (408c) slopes axially toward the base potion moving radially outward from the central region toward the radially outer cylindrical surface of the cutting layer (figs 4a & 4b) and the relief surface (408e) slopes axially toward the base portion moving radially outward from the central region toward the radially outer cylindrical surface of the cutting layer (figs 4a & 4b).

Claim 14. The cutter element of claim 1, wherein the raised ridge (collectively defined by "facets" 408b, c, and e - fig 4a) of the cutting face comprises a central surface (408b), a cutting surface extending radially from the central surface toward the radially outer cylindrical surface of the cutting layer (408c), and a relief surface extending radially from the central surface toward the radially outer cylindrical surface (408e), wherein the cutting surface is planar and the relief surface is planar (figs 4a & 4b; The word "facet" is generally construed to be flat / planar, per the dictionary definition thereof, included with this action).

Independent claim 23. Jensen discloses a cutter element (fig 4a & 4b) for a drill bit (abstract) configured to drill a borehole in a subterranean formation, the cutter element comprising:
a base portion ("tungsten carbide substrate 404" - fig 4b) having a central axis ("center axis 407"), a first end (upper end of 404 as viewed in fig 4b), a second end (lower end of 404 as viewed in fig 4b), and a radially outer cylindrical surface extending axially from the first end to the second end ("side 402", cylindrical as shown in fig 4a);
a cutting layer disposed at the first end of the base portion ("a layer of polycrystalline diamond 403" with "interface region 405" - fig 4b), wherein the cutting layer includes a cutting face (the upper surface of 403) distal the base portion (fig 4b) and a radially outer surface extending axially from the cutting face to the base portion ("interface region 405" - fig 4b);
wherein the cutting face comprises:
a planar central region (408b; The word "facet" is generally construed to be flat / planar, per the dictionary definition thereof, included with this action);
a planar cutting region extending radially from the planar central region to the radially outer surface of the cutting layer (408c);
a planar relief region extending radially from the planar central region to the radially outer surface of the cutting layer (408e);
a first planar lateral side region (408a) extending laterally from the planar central region, the planar cutting region, and the planar relief region to the radially outer surface of the cutting layer (fig 4a); and
a second planar lateral side region (408d) extending laterally from the planar central region, the planar cutting region, and the planar relief region to the radially outer surface of the cutting layer (fig 4a);
wherein the first planar lateral side region slopes axially downward moving laterally from the planar central region, the planar cutting region, and the planar relief region toward the radially outer surface of the cutting layer (figs 4a & 4b);
wherein the second planar lateral side region slopes axially downward moving laterally from the planar central region, the planar cutting region, and the planar relief region to the radially outer surface of the cutting layer (figs 4a & 4b);
wherein the planar cutting region (408c) is circumferentially positioned between the first planar lateral side region and the second planar lateral side region (fig 4a); 
wherein the planar relief region (408e) is circumferentially positioned between the first planar lateral side region and the second planar lateral side region (fig 4a);
wherein the central region is disposed between the first planar lateral side region and the second planar lateral side region (fig 4a).

Claim 25. The cutter element of claim 23, wherein the central region is oriented perpendicular to the central axis (fig 4b).

Claim 28. The cutter element of claim [23] (see the 112(b) rejection of this claim above), wherein the central region (408b) is radially centered on the cutting face (fig 4a).

Claim 29. The cutting element of claim 28, wherein the central region is rectangular (fig 4a).

Claim 31. The cutting element of claim 23, wherein the planar cutting region (408c) slopes axially toward the base potion moving radially outward from the central region to the radially outer surface of the cutting layer (fig 4a) and the planar relief region (408e) slopes axially toward the base portion moving radially outward from the central region to the radially outer surface of the cutting layer (fig 4a).

Claim 32. The cutter element of claim 23, wherein the radially outer surface of the base portion (404 - fig 4b) is cylindrical (figs 4a & 4b) and the radially outer surface of the cutting layer ("interface region 405" - fig 4b) is cylindrical (figs 4a & 4b).

Claim 38. The cutter element of claim 23, wherein the cutting face (403, figs 4a & 4b) is symmetric about a reference plane (reference plane which extends vertically through 4a and is perpendicular to the plane in which fig 4a is drawn in) containing the central axis and bisecting the planar central region, the planar cutting region, and the planar relief region (figs 4a & 4b; col 7:48-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11, 26, 27, & 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,196,340 (Jensen).
Claims 3 & 26. Jensen teaches all the limitations of the parent claims and further teaches that each planar lateral side surface is oriented at an angle relative to a reference plane oriented perpendicular to the central axis (fig 4b), but does not expressly disclose the numerical value of that angle.
	However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to use an angle between 5 and 25 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
	Further, such a selection of an angle will be inherently necessary in actual construction. Therefore it is also a routine design choice that must be made by the operator / manufacturer.

	Claims 4 & 27. The cutter element of claim 3 / 26, wherein the angle α between the first planar lateral side surface and the reference plane is equal to the angle α between the second planar lateral side surface and the reference plane (fig 4b shows them be symmetrical). Further, the apex is at the center axis of the insert (col 7:50-53) so it follows that, when the top of 403 is symmetric with respect to the central axis (fig 4a), the angles of the lateral sides (fig 4b) will likewise be symmetrical.

Claims 11 & 33. The cutting element of claim 10 / 26, wherein the cutting surface (408c) is oriented at an angle β relative to a reference plane oriented perpendicular to the central axis (fig 4b), and wherein the relief surface (408e) is oriented at an angle θ relative to the reference plane oriented perpendicular to the central axis (fig 4b), but does not expressly disclose the numerical value of those angles.
	However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to use an angle between 1 and 20 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
	Further, such a selection of an angle will be inherently necessary in actual construction. Therefore it is also a routine design choice that must be made by the operator / manufacturer.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,196,340 (Jensen) in view of US 5,172,777 (Siracki).
Claim 13. Jensen discloses all the limitations of the parent claims, but discloses that the cutting and relief surfaces are planar ("facets 408c & 408e") rather than continuously curved and concave or convex, as recited in claim 13. However Siracki teaches an insert with a continuously curved and convex cutting surface ("borehole wall engaging conical surface 48" - col 4:36-40) and a continuously curved and convex relief surface ("conical surface 47" - col 4:36-40). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the curved surfaces taught by Siracki for the cutting and relief facets taught by Jensen. Siracki expressly teaches that these are known, and therefore obvious, variations on such surfaces being planar (15, fig 1). This also adds material to the insert where needed and removes material where it is not (col 4:46-52).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,196,340 (Jensen) in view of US 2011/0266070 (Scott).
Claim 15. Jensen discloses all the limitations of the parent claim but does not expressly disclose those of the present. However Scott discloses a cutter element (title) comprising a central surface (408, fig 4) wherein the central surface is continuously curved and convex or concave (fig 5, ¶ 50) between a cutting surface ("front-cutting surface 406" - ¶ 49) and a relief surface ("lateral side surface" 410 - ¶ 49).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the curved central surface taught by Scott in the insert taught by Jensen. Jensen teaches a flat / planar surface (as cited above) and Jensen expressly teaches that the central surface 408 may be planar or convex (¶ 50), thereby showing them to be known and obvious variations of each other. 


Claims 17-22 & 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,196,340 (Jensen) in view of WO 2017/053475 (Rahmani). A copy of Rahmani was provided by Applicant in an IDS, and therefore an additional copy is not included with this action.
Claims 17 & 33. Jensen discloses all the limitations of the parent claims but does not expressly disclose planar flats circumferentially spaced apart. However Rahmani discloses a cutter element (title) comprising a raised ridge (1532 & 1534, fig 15A) a first planar flat (left "facet 1570" - fig 15A) extending from the cutting face along the radially outer cylindrical surface of the cutting layer into the radially outer cylindrical surface of the base portion (fig 15A);
a second planar flat (right "facet 1570" - fig 15A) extending from the cutting face along the radially outer cylindrical surface of the cutting layer into the radially outer cylindrical surface of the base portion (fig 15A), wherein the first and second planar flats are circumferentially spaced [a]part (fig 15A).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the plurality of flats taught by Rahmani on the insert taught by Jensen. This helps balance the cutters and provides controlled cutting areas (¶ 19).

Claims 18 & 34. The cutter element of claim 17 / 33, wherein the raised ridge of the cutting face (Jensen: collectively defined by "facets" 408b, c, and e - fig 4a) comprises a central surface (408b, fig 4A), a cutting surface (408c) extending radially from the central surface toward the radially outer cylindrical surface of the cutting layer (fig 4a), and a relief surface (408e) extending radially from the central surface toward the radially outer cylindrical surface (fig 4a);
wherein the first planar flat (Rahmani, 1570, fig 15A) extends circumferentially along a portion of the first planar lateral side surface (1570 extends circumferentially along lateral side surface 1530a, fig 15A) and a portion of the cutting surface (fig 15A shows 1570 extending along "cutting face 1528");
wherein the second planar flat (other one of 1570, fig 15A) extends circumferentially along a portion of the second planar lateral side surface and a portion of the cutting surface (fig 15A & 15B).

Claims 19 & 35. The cutter element of claim 17 / 33, wherein the first planar flat (Rahmani, 1570, fig 15A) is oriented perpendicular to a first reference plane containing the central axis (fig 15B and central axis C. This appears to be fully commensurate with figs 5B & 5C of the present case) and the second planar flat is oriented perpendicular to a second reference plane containing the central axis (ibid);
wherein the first reference plane and the second reference plane are angularly spaced apart about the central axis (figs 15A & 15B). Rahmani does not expressly disclose the numerical angular separation of the planes. 
	However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to separate them by an angle between 70 & 120 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art (circumferentially spaced flats on each side of the cutting facet), discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
	Further, such a selection of an angle will be inherently necessary in actual construction. Therefore it is also a routine design choice that must be made by the operator / manufacturer.

	Claims 20 & 36. The cutter element of claim 19 / 35, wherein each planar flat slopes radially outward moving axially from the cutting face into the base portion (See fig 15A & 15B of Rahmani how facets 1570 extend from the radially innermost edge at 1539 to their radially outermost point lower on substrate 1540).

	Claims 21 & 37. Jensen as modified by Rahmani discloses the cutter element of claim 20 / 36, wherein the first planar flat is oriented at an angle σ.sub.1 relative to the central axis as measured in the first reference plane (1570, fig 15B of Rahmani) and the second planar flat is oriented at an angle σ.sub.2 relative to the central axis as measured in the second reference plane (ibid), but does not expressly teach the numerical value of those angles. 
	However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to use angles between 2° to 10°, since it has been held that where the general conditions of a claim are disclosed in the prior art (circumferentially spaced flats on each side of the cutting facet each angled relative to the first reference plane), discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
	Further, such a selection of an angle will be inherently necessary in actual construction. Therefore it is also a routine design choice that must be made by the operator / manufacturer.

	Claim 22. The cutter element of claim 21, wherein the cutting face (Jensen, 403, fig 4a) is symmetric about a reference plane containing the central axis (407, fig 4b) and bisecting the raised ridge (fig 4a; col 7:48-67).

Allowable Subject Matter
Claims 9, 16, 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claims 9, 16, & 24, these claims require a numerical value linking the length of the central region relative to the diameter of the base portion, as well as require a numerical value for the ratio between that same length to the width of the same central region. While the examiner has held several numerical ranges to be obvious above, claims 9, 16, & 24 have two inter-related numerical limitations in them, thus rendering them non-obvious based off the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676